


110 HR 4277 IH: For the relief of Maria Manzano.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 4277
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Mr. Walsh of New
			 York introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Maria Manzano.
	
	
		1.Compensation of Maria
			 Manzano
			(a)PaymentThe
			 Secretary of the Treasury shall pay, out of funds not otherwise appropriated,
			 the sum of $35,246.22 to Maria Manzano of Syracuse, New York, in full
			 settlement of all claims of Maria Manzano against the United States arising out
			 of the improper disclosure of the records of the grievance proceedings brought
			 in 1971 by an employee of the Laboratory Division of the Department of State
			 asserting a complaint against Maria Manzano, a supervisor in such
			 Division.
			(b)No inference of
			 liabilityNothing in this Act shall be construed as an inference
			 of liability on the part of the United States.
			2.Limitation on
			 attorneys' and agents' fees
			(a)In
			 generalIt shall be unlawful for an amount exceeding 10 percent
			 of the amount paid pursuant to section 1 to be paid to, or received by, any
			 agent or attorney for any service rendered in connection with the payment under
			 this Act.
			(b)EnforcementAny
			 person who violates subsection (a) shall be guilty of an infraction and shall
			 be fined under title 18, United States Code.
			
